DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 07/26/2021
Application claims a FP date of Aug 04, 2020
Claim 1 is independent
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sun et al. (WO2019/153787 A1 Published on Aug 08,2019; U.S. Patent Publication Number 2021/0044763 A1 has been used for citing purposes).

Regarding Claim 1, Sun discloses an apparatus (Fig 1 – dual spectrum camera) comprising: 
a first sensor unit (Fig 1 – image sensor 12 includes RGB photosensitive cells 121 – interpreted as the first sensor unit) that includes a plurality of first sensors arranged in a first direction (Fig 2 and 3 illustrate RGB-IR cells and it is clear that they are both in the same direction; see ¶0045); 
a second sensor unit (Fig 1 – image sensor 12 includes infrared radiation (IR) photosensitive cells 122 – interpreted as the second sensor unit)  that includes a plurality of second sensors arranged in the first direction (Fig 2 and 3 illustrate RGB-IR cells and it is clear that they are both in the same direction; see ¶0045); and 
a controller configured to control the first and second image sensor units (In ¶0054 Sun discloses that the image sensor 12 may be configured to control exposure parameters of the RGB photosensitive cells 121 and the IR photosensitive cells 122 separately), 
wherein the first sensor unit includes a first sensor configured to receive a first image formed by light with a first wavelength (¶0047; since the RGB cells only see visible light information (wavelength of 390-780 nm)), 
wherein the second sensor unit includes a second sensor configured to receive a second image formed by light with a second wavelength (¶0048; and  the IR cells mainly sees near infrared waveband information with a wavelength range from 800 nm to 1000 nm), and 
wherein the controller controls the plurality of first sensors under a first common exposure condition, and controls the plurality of second sensors under a second common exposure condition (In ¶0028 Sun discloses that the cells 121 and 122 may have mutually independent exposure parameters thus ensuring that both the color image and the infrared image achieve the best exposure and image effect).

Regarding Claim 2, Sun discloses wherein the first and second common exposure conditions include an exposure time (In ¶0064 Sun discloses that the image sensor controller controls the exposure times and gains of the RGB photosensitive cells 121 and the IR photosensitive cells 122).

Regarding Claim 3, Sun discloses wherein the first and second common exposure conditions include an ISO speed (Since in ¶0065 Sun discloses shutter size and shutter speed and shutter time, Sun discloses ISO speed.  ISO speed determines how sensitive the camera is to incoming light.  Shutter speed also correlates to how much exposure increases or decreases.).

Regarding Claim 4, Sun discloses further comprising an acquirer configured to acquire the first and second common exposure conditions using wavelength sensitivity characteristics of the first and second sensors (In ¶0039 Sun discloses and improved RGB-IR sensor solution to achieve independent control of exposure of the visible light image and the infrared image and has better signal-to-noise ratio and color performance; He further discloses in ¶0046 that the image sensor can simultaneously collect visible light image and infrared exposure parameters so as to obtain best exposure and image effect with a two-path exposure control mode.).

Regarding Claim 5, Sun discloses further comprising a memory configured to store the wavelength sensitivity characteristics of the first and second sensors (Since in ¶0055 and in Fig 7, Sun discloses image processing module 51 which he discloses in ¶0051 to be made of FPGA and since it well known that FPGA contains lots of small blocks of memory modules which can either be used independently or combined to form larger memory blocks, it is clear that Sun discloses memory that could be used to store wavelength sensitivity data that it uses to improve the pixel sensitivity (signal-to-noise ratio)).

Regarding Claim 6, Sun discloses further comprising an acquirer configured to acquire the first and second common exposure conditions using signals acquired from the first and second sensors (Fig 7 – image sensor 12 has RGB and IR cell exposure control parameters; Further in ¶0015 Sun discloses that the image processing module is configured to calculate exposure parameters of the visible light image and the infrared image separately based on a two-path exposure algorithm, and control the image sensor to update exposure parameters of the RGB photosensitive cells and the IR photosensitive cells separately to obtain a new original image).

Regarding Claim 7, Sun discloses further comprising an estimator configured to estimate a spectral characteristic of ambient light during imaging using an intensity ratio between the first image and the second image (Sun discloses this in ¶0070 - ¶0072 that during a process of generating the fused image by the image fusion module 14 an ambient illuminance and ambient haze is estimated based on the visible light image and the first weighting coefficient ω1).

Regarding Claim 8, Sun discloses wherein the controller starts exposing the second sensors at a timing when the first sensors are exposed for a specific time (Sun discloses this in ¶0064 where he discloses that the image sensor 12 separately controls the exposure times and gains of the RGB photosensitive cells 121 and the IR photosensitive cells 122).

Regarding Claim 10, Sun discloses further comprising an optical system configured to form the first and second images (Throughout his disclosure, especially In Fig 4 and in ¶0052 Sun discloses the color RGB image and the IR image and in Fig 7 he further discloses the logical light separation module 13 to separate the image into visible light image and an infrared image).

Regarding Claim 12, Sun discloses wherein the optical system includes: 
a first element configured to form the first image (Fig 1- image sensor 12 having the RGB photosensitive cells 121); 
a second element configured to form the second image (Fig 1- image sensor 12 having the IR photosensitive cells 122); 
a first spectral filter disposed on an optical path of the first (Fig 2 – filter 22; Infrared cut off filter 25 on the RGB cells 121); and 
a second spectral filter disposed on an optical path of the second element (Fig 2 – filter 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO2019/153787 A1 Published on Aug 08,2019; U.S. Patent Publication Number 2021/0044763 A1 has been used for citing purposes) in view of Naing et al. (U. S. Patent Publication Number 2018/0309919 A1).

Regarding Claim 9, Sun discloses sensors are exposed for a specific time (Sun discloses this in ¶0064 where he discloses that the image sensor 12 separately controls the exposure times), but fails to clearly disclose wherein the controller makes the first sensor output a signal relating to the first image at a timing when the first sensor is exposed for a specific time, and restarts exposing the first sensor.
Instead in a similar endeavor, Naing discloses wherein the controller makes the first sensor output a signal relating to the first image at a timing when the first sensor is exposed for a specific time, and restarts exposing the first sensor (Naing in Fig 2A and 2B teaches the signal timing diagram and described throughout the disclosure, especially in ¶0040 and further discloses that the electronic rolling shutter method and teaches that the exposure of each line or row of pixels sensors begins and ends at different times as each row has its own read and reset signal. Fig 6 teaches the flow chart and Fig 7 is a timing diagram and Fig 8 is a flow cart that allows synchronizing of the sensors).
Sun and Naing are combinable because both are related to imaging and image processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the exposure and read control of different sensors in an imaging device as taught by Naing in the imaging module disclosed by Sun. 
The suggestion/motivation for doing so would have been to “synchronize asymmetric sensors to allow the image device to ensure proper exposure control” as disclosed by Naing in ¶0003.
Therefore, it would have been obvious to combine Sun and Naing to obtain the invention as specified in claim 9.

Claims 11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO2019/153787 A1 Published on Aug 08,2019; U.S. Patent Publication Number 2021/0044763 A1 has been used for citing purposes) in view of Sano (U. S. Patent Publication Number 2018/0266941 A1).

Regarding Claim 11, Sun discloses all the limitations of parent claim 1 and 10, but fails to clearly disclose wherein the optical system includes a diffraction element, and wherein the diffraction element has a spectral direction that is not parallel to the first direction.
Instead in a similar endeavor, Sano discloses wherein the optical system includes a diffraction element, and wherein the diffraction element has a spectral direction that is not parallel to the first direction (Sano in Fig 7 and in ¶--47 teaches changes in spectral sensitivity curve utilizing a diffraction grating 703.  He also teaches that the diffraction angle changes according to the wavelength in the diffraction grating 703.  The light diffracted by the diffraction grating 703 are illustrated by the broken line and the alternate long and short dash line.  It is therefore clear that the spectral direction is not  parallel to the first direction).
Sun and Sano are combinable because both are related to imaging and image processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffraction grating to analyze the color information of the images as taught by Sano in the imaging module disclosed by Sun. 
The suggestion/motivation for doing so would have been to “execute different noise reduction processing for wavelength information when the determine sensitivity is different according to the image capturing lens and wavelength of color” as disclosed by Sano in ¶0052.
Therefore, it would have been obvious to combine Sun and Sano to obtain the invention as specified in claim 11.

Regarding Claim 13, Sun in view of Sano discloses wherein an optical system is attachable and detachable to the apparatus (Sano: Sano in  ¶0058 teaches that the image capturing optical system 21 may be attached to and detached from the image capturing apparatus body). The suggestion/motivation to do this would be to make the imaging device more transportable and convenient.

Regarding Claim 14, Sun in view of Sano discloses wherein the first and second common exposure conditions include an exposure time (Sun: In ¶0064 Sun discloses that the image sensor controller controls the exposure times and gains of the RGB photosensitive cells 121 and the IR photosensitive cells 122).

Regarding Claim 15, Sun in view of Sano discloses wherein the first and second common exposure conditions include an ISO speed (Sun: Since in ¶0065 Sun discloses shutter size and shutter speed and shutter time, Sun discloses ISO speed.  ISO speed determines how sensitive the camera is to incoming light.  Shutter speed also correlates to how much exposure increases or decreases.).

Regarding Claim 16, Sun in view of Sano discloses further comprising an acquirer configured to acquire the first and second common exposure conditions using wavelength sensitivity characteristics of the first and second sensors (Sun: In ¶0039 Sun discloses and improved RGB-IR sensor solution to achieve independent control of exposure of the visible light image and the infrared image and has better signal-to-noise ratio and color performance; He further discloses in ¶0046 that the image sensor can simultaneously collect visible light image and infrared exposure parameters so as to obtain best exposure and image effect with a two-path exposure control mode.).

Regarding Claim 17, Sun in view of Sano discloses further comprising an acquirer configured to acquire the first and second common exposure conditions using signals acquired from the first and second sensors (Sun: Fig 7 – image sensor 12 has RGB and IR cell exposure control parameters; Further in ¶0015 Sun discloses that the image processing module is configured to calculate exposure parameters of the visible light image and the infrared image separately based on a two-path exposure algorithm, and control the image sensor to update exposure parameters of the RGB photosensitive cells and the IR photosensitive cells separately to obtain a new original image).

Regarding Claim 18, Sun in view of Sano discloses further comprising an estimator configured to estimate a spectral characteristic of ambient light during imaging using an intensity ratio between the first image and the second image (Sun: Sun discloses this in ¶0070 - ¶0072 that during a process of generating the fused image by the image fusion module 14 an ambient illuminance and ambient haze is estimated based on the visible light image and the first weighting coefficient ω1).

Regarding Claim 19, Sun in view of Sano discloses wherein the controller starts exposing the second sensors at a timing when the first sensors are exposed for a specific time (Sun: Sun discloses this in ¶0064 where he discloses that the image sensor 12 separately controls the exposure times and gains of the RGB photosensitive cells 121 and the IR photosensitive cells 122).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO2019/153787 A1 Published on Aug 08,2019; U.S. Patent Publication Number 2021/0044763 A1 has been used for citing purposes) in view of Sano (U. S. Patent Publication Number 2018/0266941 A1) as applied to claims 1 and 13 and further in view of Naing et al. (U. S. Patent Publication Number 2018/0309919 A1).

Regarding Claim 20, Sun in view of Sano discloses sensors are exposed for a specific time (Sun discloses this in ¶0064 where he discloses that the image sensor 12 separately controls the exposure times), but fails to clearly disclose wherein the controller makes the first sensor output a signal relating to the first image at a timing when the first sensor is exposed for a specific time, and restarts exposing the first sensor.
Instead in a similar endeavor, Naing discloses wherein the controller makes the first sensor output a signal relating to the first image at a timing when the first sensor is exposed for a specific time, and restarts exposing the first sensor (Naing in Fig 2A and 2B teaches the signal timing diagram and described throughout the disclosure, especially in ¶0040 and further discloses that the electronic rolling shutter method and teaches that the exposure of each line or row of pixels sensors begins and ends at different times as each row has its own read and reset signal. Fig 6 teaches the flow chart and Fig 7 is a timing diagram and Fig 8 is a flow cart that allows synchronizing of the sensors).
Sun, Sano and Naing are combinable because all are related to imaging and image processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the exposure and read control of different sensors in an imaging device as taught by Naing in the imaging module disclosed by Sun in view of Sano. 
The suggestion/motivation for doing so would have been to “synchronize asymmetric sensors to allow the image device to ensure proper exposure control” as disclosed by Naing in ¶0003.
Therefore, it would have been obvious to combine Sun, Sano and Naing to obtain the invention as specified in claim 20.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.

Kobayashi (U. S. Patent Publication Number 2019/0387964 A1) discloses an image sensor (13) including normal pixels and phase-difference detection pixels arranged in matrix shape. An exposure control circuit controls a first exposure time driving the normal pixels for generating image signals and a second exposure time driving the phase-difference detection pixels for generating phase-difference detection signals. A lighting device irradiates an imaging object with a first irradiating light at the first exposure time and irradiates the imaging object with a second irradiating light at the second exposure time, where a wave length range of the second irradiating light is narrower than a wave length range of the first irradiating light.

Duparre (U.S. Patent Publication Number 2011/0122308 A1) discloses systems and methods for implementing array cameras configured to perform super-resolution processing to generate higher resolution super-resolved images using a plurality of captured images and lens stack arrays that can be utilized in array cameras are disclosed. Lens stack arrays in accordance with many embodiments of the invention include lens elements formed on substrates separated by spacers, where the lens elements, substrates and spacers are configured to form a plurality of optical channels, at least one aperture located within each optical channel, at least one spectral filter located within each optical channel, where each spectral filter is configured to pass a specific spectral band of light, and light blocking materials located within the lens stack array to optically isolate the optical channels.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        July 29, 2022